In error to the Court of Errors and *559Appeals of the State, of New Jersey.
Argued and submitted November 4, 1903.
Decided November 9, 1903.
Mr. James G, Blauvelt for plaintiffs in error.
Mr. John W. Harding for defendants in error.

Per Cu-riam.

Dismissed for the want of jurisdiction. Oxley Stave Company v, Butler County, 166 U. S. 648; Chapin v. Fye, 179 U. S. 127; Capital City Dairy Company v. Ohio, 183 U. S. 238, 248; Mutual Life Insurance Company v. McGrew, 188 U. S. 291; McKane v. Durston, 153 U. S. 684.